FILED
                            NOT FOR PUBLICATION                             FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID C. PATKINS,                                No. 11-17413

               Plaintiff - Appellant,            D.C. No. 2:10-cv-03440-KJM-
                                                 DAD
  v.

R. GONZALES; et al.,                             MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner David C. Patkins appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation and

due process violations in connection with a false rules violation report. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Whitaker v. Garcetti,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
486 F.3d 572, 579 (9th Cir. 2007) (dismissal under Heck v. Humphrey, 512 U.S.

477 (1994)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under

28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Patkins’s action as Heck-barred

because Patkins failed to allege facts showing that the results of the disciplinary

hearing, including the loss of good-time credits, has been invalidated. See

Edwards v. Balisok, 520 U.S. 641, 645 (1997) (challenge to loss of good-time

credits not cognizable under § 1983); Heck, 512 U.S. at 486-87 (§ 1983 claims that

necessarily challenge the fact or duration of confinement are barred unless the

underlying conviction or sentence has been invalidated).

      We reject Patkins’s contention that this court improperly denied his motion

to stay appellate proceedings.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                           2